J-S14017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JUWAHN THOMAS,

                        Appellant                   No. 1062 EDA 2014


       Appeal from the Judgment of Sentence of November 15, 2013
           In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0007231-2010 and CP-51-CR-
                               0007264-2010


BEFORE: DONOHUE, OLSON AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                              FILED MAY 06, 2015

     Appellant, Juwahn Thomas, appeals from the judgment of sentence

entered on November 15, 2013, as made final by the denial of post-sentence

motions on March 17, 2014. We affirm.

     The trial court summarized the factual history in this matter as follows:

     After midnight on May 2, 2010, Kelly Rindone (Rindone) and her
     boyfriend, Tyreece Bumpers (Bumpers), drove to Brian’s Sports
     Bar in the Frankford neighborhood in Philadelphia, PA. The
     couple was seated at the bar when an acquaintance named
     Vonnie introduced them to her aunt, Janet. After Bumpers
     finished his drink and the bartender informed the patrons that
     the bar was about to close, “Aunt Janet” asked Rindone and
     Bumpers for a ride home; the couple obliged.

     With Rindone sitting in the front passenger seat, Bumpers drove
     Aunt Janet to 4911 Penn Street. Immediately after the couple
     dropped off Aunt Janet but before they drove away, Rindone’s
     phone rang; the name “Bishop” appeared on her phone.
     Rindone knew “Bishop” as a drug dealer with whom Bumpers
J-S14017-15


     had engaged in drug-related business in the past. Prior to going
     to jail in October 2009, Bumpers had sold drugs on the same
     block where the couple had just dropped off Aunt Janet – the
     4900 block of Penn Street. According to Rindone, “[Bumpers’s]
     area – his area, I’m sorry, was 4900 Penn Street.” According to
     Rindone, after spending roughly six months in prison from
     October 2009 until March 2010, Bumpers returned to the streets
     and resumed selling drugs: “He had his own clientele. When
     people saw him out of jail, they would buy from him when they
     saw him.”

     Having noticed the name “Bishop” on Rindone’s phone, Bumpers
     pulled the phone from Rindone’s hand. Bumpers picked up the
     call and the two men began to argue; Rindone could hear that
     they were arguing about money. Bumpers exited the car and
     continued to talk on the phone. As Bumpers stood on the street
     across from 4911 Penn Street, a “crack addict” walked towards
     the front steps of 4911 Penn Street, where a man named Lonnie
     was seated. “There was somebody that came up to Lonnie, and
     I assumed it was going to be a drug exchange[.]” But before a
     drug transaction occurred, Bumpers called out to the “crack
     addict,” stating “Let me holler at you.” Rindone thought that
     Bumpers summoned the “crack addict” away from Lonnie in an
     attempt to learn “what he was buying and probably what the
     other person had.” Rindone believed that Bumpers wanted to
     know what kind of drugs were being sold, by whom, and at what
     price.

     The “crack addict” turned away from Lonnie and crossed the
     street in Bumper’s direction. But before reaching Bumpers,
     [Appellant] emerged from 4911 Penn Street, angered.
     [According to Rindone:]

       [Appellant] came out of the direction of Vonnie’s house and
       he was walking over to the car, and he was loud and he was
       yelling and there was words exchanged and he said, man—
       I’m sorry. I’m sorry. I need a minute. And as he came
       over to my car, my car was parked, the windows were
       down.

       [Bumpers], at this point, was back inside of the car.
       [Appellant] was standing at the window. There was no
       room. It was the car and the window and the window and
       the window was down. I seen [sic] his face. I looked right

                                  -2-
J-S14017-15


          in his face. And [Bumpers] and [Appellant], they argued
          and words were exchanged, “Don’t play with me, get the
          f**k out of here.” And when the words were done being
          exchanged, before I knew it, that man right there, he pulled
          out a gun and he started shooting.

        Rindone indicated that [Appellant] approached Bumpers, yelling
        “Don’t play with me. Don’t play with me,” to which Bumpers
        responded, “Get the f**k out of here.” [Appellant] replied, “I’ll
        show you get the f**k out of here,” and then pulled out a gun
        and fired repeatedly at a downward angle toward Bumpers,
        striking him ten times. Bumpers suffered gunshot wounds to his
        jaw, abdomen, torso, arms and hand; four of those gunshot
        wounds were inflicted by bullets fired from close range—less
        than two-and-a-half feet away.

Trial Court Opinion, 9/26/14, at 1-4 (record citations and footnotes omitted).

        At the conclusion of trial on November 15, 2013, the jury found

Appellant guilty of first-degree murder, aggravated assault, and possession

of an instrument of crime (PIC).1              Immediately thereafter, the trial court

imposed     a   mandatory      sentence        of   life   imprisonment   on   Appellant. 2

Appellant filed post-sentence motions on November 19, 2013. On March 17,

2014, the trial court denied Appellant’s post-sentence motions. This timely

appeal followed.3


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 2702, and 907(a), respectively.
2
  In addition, the court ordered Appellant to serve consecutive terms of nine
to 20 years’ imprisonment for his aggravated assault conviction and one to
five years for his PIC conviction.
3
 Both the trial court and Appellant satisfied the requirements of Pa.R.A.P.
1925.



                                           -3-
J-S14017-15



      Appellant’s brief raises the following questions for our review:

      A.   DID THE TRIAL COURT COMMIT AN ABUSE OF DISCRETION
           BY OVERRULING A MOTION FOR A MISTRIAL PROMPTED BY
           THE PROSECUTOR’S UNSUBSTANTIATED CLAIM THAT THE
           KILLING WAS PRECIPITATED BY A DRUG FEUD AND THAT
           APPELLANT SOLD DRUGS?

      B.   DID THE TRIAL COURT COMMIT AN ABUSE OF DISCRETION
           BY OVERRULING AN OBJECTION PROFFERED AFTER THE
           PROSECUTOR ARGUED DURING HIS CLOSING SPEECH THAT
           [] APPELLANT COULD HAVE SUBPOENAED CELL PHONE
           RECORDS THEREBY IMPERMISSIBLY PLACING A BURDEN OF
           HAVING TO PRODUCE EVIDENCE ON APPELLANT?

      C.   DID THE TRIAL COURT ERR BY OVERRULING AN OBJECTION
           TO THE ADMISSION OF A STATEMENT GIVEN BY KELLY
           RINDONE UNDER THE PRIOR CONSISTENT STATEMENT
           RULE BECAUSE THE STATEMENT IN QUESTION WAS GIVEN
           AFTER SHE GAVE THE PRIOR STATEMENT ON WHICH SHE
           WAS IMPEACHED?

Appellant’s Brief at 3.

      We have carefully reviewed the certified record, the submissions of the

parties, and the trial court’s thorough Rule 1925 opinion. Based upon our

review, we conclude that the trial court adequately and accurately addressed

the contentions Appellant raises on appeal and correctly determined that no

relief is due. For these reasons, we adopt the trial court’s September 26,

2014 opinion as our own and direct the parties to include the trial court’s

opinion with all future filings relating to our disposition in this matter.

      Judgment of sentence affirmed.




                                       -4-
J-S14017-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2015




                          -5-
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM
Circulated 04/22/2015 11:59 AM